     Case 3:17-cv-00601-MHL Document 78-11 Filed 03/08/19 Page 1 of 1 PageID# 1060



 1
                                                              EXHIBIT K

 2


 3

 4             From   BRAIN TRUST(via Twitter) "c' 't   tc or'
             Subject BRAIN TRUST(@OFA_ASU)has sent you a Direct Message on Twitter!
                Date February 21. 2018 at 4:20 PM
 5               To   CrowdsourcetheTruth



 6


 7


 8

 9
                                                                       iHl
10


11


12                                          BRAIN TRUST sent you a
13                                              Direct Message.
14


15
                                            4803329117


16


17


18

19

                                                  Settings I Help I Opt-out i Download app
20
                                      Twitter Inc. 1355 Market Street, Suite 900 San Franasco CA 94103

21


22


23

24


25


26

27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT K- I
